IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-31187
                          Conference Calendar
                           __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

HENRY LEE, SR.,

                                       Defendant-Appellant.



                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. CR-89-295-I
                         - - - - - - - - - -
                            April 17, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Henry Lee, Sr., appeals from the district court's denial of

his motion for reduction of sentence pursuant to 18 U.S.C.

§ 3582(c)(2).    Lee has not identified a retroactive guideline

amendment that would lower his sentencing range.     See 18 U.S.C.

§ 3582(c)(2).    Accordingly, the district court's denial of Lee's

motion is AFFIRMED.

     AFFIRMED.




      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.